Citation Nr: 0424799	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-20 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for myasthenia gravis 
(claimed as diffuse myopathy).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from September 1977 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a video teleconference (VTC) in May 
2004 before the undersigned Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran was diagnosed with mitochondrial myopathy in 
October 1995.  He asserts two bases for entitlement to 
service connection: his exposure to chemicals with which he 
worked and inhaled during his active service and that, he 
experienced muscle cramps while in active service.  He 
related at the VTC that he was unable to meet the Air Force 
physical fitness criterion for the 1.5 mile run due to 
cramps.

The veteran apparently did not seek medical treatment for leg 
cramps during his active service, as evidenced by the absence 
of any entries in the service medical records (SMRs) and the 
examiner's notation on the July 1981 Report of Medical 
Examination for Separation.  The veteran's July 1981 Report 
of Medical History does reflect that he indicated having 
experienced leg cramps.  It is not clear that he was 
prohibited from completing physical training due to these 
complaints, but personnel records may further confirm this 
information.

The March 1999 VA Muscle Examination Report reflects that the 
examiner, based solely on the veteran's reported history, 
observed that the veteran's cramps while in active service 
suggests that the veteran's condition may have begun its 
developmental course at that time.  The examiner also 
observed that the type myopathy which the veteran manifests 
progresses very slowly, and fixing an exact time of onset 
often is very problematic.  Regrettably, he has failed to 
report for recent examinations attempting to verify the nexus 
relationship.

In a July 2003 private medical report, H.T., MD, opined that 
the veteran's history suggests that his cramps may have been 
the earliest signs of his current myopathy.  In an April 2004 
private report, F.A.H., MD, relates that he reviewed the 
veteran's SMRs and opined that the veteran's symptoms during 
his active service may have been a manifestation of his 
condition, and that there is a possible connection between 
his condition and his years in service.

The Board also notes that the veteran related at the VTC, and 
the case file reflects, that the Social Security 
Administration (SSA) has awarded him disability benefits 
based on his condition.  The Board further notes that there 
are no SSA records in the case file.  Once VA is put on 
notice that the veteran is in receipt of such benefits, VA 
has a duty to obtain these records.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).  These records may be probative as to continuity of 
symptoms.  Further, personnel records should be obtained for 
his period of service.  These records may contain efficiency 
reports that would be probative as to his physical condition, 
and also go toward showing continuing symptoms.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for myasthenia 
gravis, or myopathy, or related symptoms 
since separation from service.  After 
securing the necessary release, the RO 
should obtain any records identified not 
already of record in the case file.

2.  After the above is complete, the RO 
should obtain from the SSA the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After the above is complete, the RO 
should arrange for an expert medical 
review of the case file by an appropriate 
specialist(s) who have not previously 
entered an opinion in this case.  Request 
the specialist(s) to opine whether it is 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
currently diagnosed myasthenia gravis had 
its onset during service  Request the 
specialist(s) to provide a full 
explanation of any opinion rendered and 
the reasons for it, and to specifically 
comment on the expert opinions of Dr. H 
and Dr. T.  If the specialist(s) is/are 
unable to render an opinion on a basis 
other than speculation, that should be 
stated for the record.  Should the 
specialist(s) be unable to render the 
requested opinion without an examination, 
the RO should arrange for the appropriate 
examination(s).

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



